             6:20-cr-00440-KFM                    Date Filed 08/03/20                Entry Number 1           Page 1 of 17

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                           District of South Carolina

                In the Matter of the Search of
                                                                             )
          (Briefly describe the property to be searched                      )
           or identify the person by name and address)
                                                                             )
A detached shed on the property at 15 Thistlewood Way,                       )
              Piedmont, South Carolina                                       )
                                                                             )

    APPLICATION FOR AW ARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to be! ieve that on the following person or property (identify the person or describe the
property to be searched and give its location):
  A detached shed on the property at 15 Thistlewood Way, Piedmont, South Carolina, more particularly described in
  Attachment A hereto, consisting of one page, which is incorporated by reference as fully set forth herin
located in the _ _ _ _ _ _ _ _ District of                 South Carolina          , there is now concealed (identify the
person or describe the property to be seized):
 The property described in Attachment B, which is incorporated by reference as if fully set forth herein.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  i   evidence of a crime;
                  i   contraband, fruits of crime, or other items illegally possessed;
                  ii property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
             Code Section                                                               Offense Description

         21 USC 841 & 846                         PWID Controlled Substances and Conspiracy to PWID Controlled Substances


          The application is based on these facts:
         See Affidavit submitted in support of this Application.


           ii   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached~;,~ ot-S~                   -f~               i
                                                                                                   s/ Justin K. Newsome
                                                                                                                                  7
                                                                                                     Applicant's signature

                                                                                            FBI Special Agent Justin K. Newsome
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.
                      telephone


 Date:      ~ 2 ~ 1 2-02()
 City and state: Greenville, South Carolina                                             Ke n F. McDonald, United States Magistrate
                                                                                                     Printed name and title
    6:20-cr-00440-KFM          Date Filed 08/03/20       Entry Number 1      Page 2 of 17




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION


IN THE MATTER OF THE APPLICATION                     )               CASE NO.:
OF THE UNITED STATES OF AMERICA                      )
FOR AN ORDER AUTHORIZING A                           )
SEARCH WARRANT OF A DETACHED SHED                    )
ON THE PROPERTY AT 15 THISTLEWOOD                    )
WAY, PIEDMONT, SOUTH CAROLINA                        )



I, Special Agent Justin K. Newsome, being first duly sworn, hereby depose and state as follows:



                      INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
   Criminal Procedure for search warrants authorizing the search of residence/business and
   premises described in Attachment A, B, and C of this Affidavit. I am a Special Agent with
   the Federal Bureau of Investigation (FBI), United States Department of Justice, and I have
   served in that capacity since November 2003. As part of my law enforcement duties, I am
   statutorily charged with investigating federal criminal violations, including the sale of illegal
   drugs, money laundering, wire fraud, and mail fraud. As a Federal Agent, I am authorized to
   investigate violations of laws of the United States and to execute warrants issued under the
   authority of the United States. I have been the investigating case agent involving numerous
   federal violations to include homicide, sexual assault, bank robbery, kidnapping, sale and
   distribution of illegal narcotics, firearms violations, possession and distribution of child
   pornography, bank, wire, and mail fraud, and fraud against the government. In the course of
   these investigations, I have obtained numerous search warrants, arrest warrants, and have
   been the Affiant for Title III affidavits.
2. As part of the aforementioned criminal investigations, I have received training, both formal
   and informal, in the investigation of violations of controlled substance, money laundering
   offenses, and mail and wire fraud violations. I have participated in the investigation, arrest,
   and prosecution of numerous drug traffickers. I am familiar with much of the terminology
    6:20-cr-00440-KFM        Date Filed 08/03/20      Entry Number 1        Page 3 of 17




   and distribution methods used by drug traffickers, as well as the methods of packaging,
   transporting, and ingesting various types of controlled substances. I am also familiar with
   many of the methods individuals use to obtain money through fraudulent means and
   techniques employed to hide the proceeds from these fraudulent schemes from law
   enforcement and government entities. I have training and experience dealing with electronic
   evidence and prepared multiple search warrant affidavits supporting warrants for information
   maintained by telephone and internet service providers, authorizing forensic searches of
   cellular telephones, computers, and other electronic devices. The information contained in
   this affidavit is based on my personal knowledge acquired, and observations made, during
   the course of this investigation, as well as information provided to me by other third parties
   and law enforcement agents.      Additionally, this affidavit is based upon my training and
   experience, as well as that of other law enforcement agents working with me in this
   investigation. This affidavit is intended to show that there is sufficient probable cause for the
   requested warrant and does not purport to set forth all of the information regarding this
   investigation about which I, or the other agents involved in this investigation, have
   knowledge.
3. Based upon my training and experience, as well as the other sources of information indicated
   above, I know the following:
         a) Drug traffickers frequently store controlled substances and drug paraphernalia for
            packaging, diluting, weighing and/or distributing controlled substances in, on, and
            around residence and/or business, and within vehicles and/or structures located on
            their property or its surrounding curtilage in an effort to avoid detection by law
            enforcement. This paraphernalia often includes but is not limited to: scales, plastic
            bags, diluting agents, etc;
         b) Drug traffickers frequently store currency, financial instruments, precious metals,
            jewelry, and other items of value, which are the proceeds of drug transactions
            inside, on, and around their residence and/or place of business;
         c) Drug traffickers frequently have in their possession, whether on their person, inside
            their vehicle, or in, on, or around their residence, firearms and other weapons.
            These firearms and weapons are commonly used by drug traffickers to protect their
            property, including, but not limited to: controlled substances; drug proceeds in the



                                                2
6:20-cr-00440-KFM        Date Filed 08/03/20       Entry Number 1      Page 4 of 17




        form of currency, jewelry and other real property; and other items of value whose
        existence may be considered illegal;
    d) Drug traffickers frequently maintain in their residence and/or business, records of
        drug transactions, including notes, ledgers, receipts, computer files, photographs,
        video tapes, digital video recorders and associated hard drives memorializing
        footage generated by closed circuit or internet-based video camera systems,
        telephone records, calling cards, and correspondence which contain information on
        current and past associates, and may be used to identify co-conspirators who have
        not been identified or located;
    e) Drug traffickers frequently maintain fictitious identification and other documents
        which are intended to conceal their identity and avoid detection by law
        enforcement, including fictitious driver licenses, passports, photo identification
        cards, and documents relating to fraudulently obtained vehicle titles, registrations,
        and insurance;
   f)   Drug traffickers frequently maintain m their residence currently and previously
        used wireless telephones and/or electronic communications devices.              Drug
        traffickers frequently store digital and voice messages and phone numbers,
        belonging to drug purchasers, other drug traffickers, and various individuals or
        entities working or assisting in the drug trade;
   g) Drug traffickers regularly use computers in furtherance of drug trafficking and
        money laundering crimes, by maintaining illegal records and ledgers on the hard
        drives (or associated removable media) of said computers. Drug traffickers and
        money launders also regularly use computers to communicate with one another by
        way of e-mail, or other telecommunications devices using voice over internet
        protocol (VOIP), which work in conjunction with computers;
   h) Drug traffickers and money launderers maintain books, records, receipts, notes,
        ledgers, currency and papers which are evidence of the commission of their
        narcotics and money laundering offenses. The records include tally or ledger sheets;
        sales and/or purchase invoices; bank, wire transfer and/or other financial institution
        records; federal and state corporate, partnership, individual and/or other tax and
        informational returns filed or required to be filed;



                                             3
   6:20-cr-00440-KFM          Date Filed 08/03/20       Entry Number 1        Page 5 of 17




4. Drug traffickers frequently engage in money laundering in an effort to conceal the proceeds
   derived from the distribution of illegal drugs and present them as legitimate revenues. Drug
   traffickers and money launderers will also regularly utilize drug proceeds to procure goods
   (including but not limited to real estate, jewelry, automobiles, electronics, etc.) and services
   which will be used in the course of a legitimate business venture. Drug traffickers often use
   drug proceeds to acquire and/or operate ostensibly legitimate businesses to provide a front
   for their illegal activity and to facilitate the laundering of drug proceeds;
     a) Drug traffickers and money launderers will regularly purchase goods and services using
        alias names, nominee names, or the names of criminal associates engaged in the
        ongoing drug trafficking or money laundering enterprise, or under the name(s) of a
        business or organization ultimately controlled and/or operated by the drug trafficking or
        money laundering organization; and
     b) Drug traffickers frequently store currency in multiple locations to avoid discovery and
        seizure of all drug proceeds from law enforcement during an arrest and/or search.


                               PREMISES TO BE SEARCHED

5. This affidavit is being submitted in support of an application for a search warrant for a
   detached shed/storage unit on the 15 Thistlewood Way, Piedmont, South Carolina
   (hereinafter referred to as the PREMISES TO BE SEARCHED, or TAR GET LOCATION).
   The TARGET LOCATION is more fully described as follows:


6. The TARGET LOCATION is a detached shed/storage unit on the property of a single family
   dwelling located at 15 Thistlewood Way, Piedmont, South Carolina. The home at the
   TARGET LOCATION is a white modular home, and sits on a foundation or crawlspace,
   which is visible from the front of the residence, and composed of red brick or concrete. There
   is a covered porch with white post facing Thistlewood Way. This residence sits at the end of
   Thistlewood Way in a cul-de-sac. As one faces the home at the TARGET LOCATION from
   the street, there is a driveway on the left side of the residence. Also on the left of the
   residence is a blue and white storage building this blue and white storage building is the
   place to be searched. The numbers "15" are displayed in the mailbox by the street. A



                                                  4
   6:20-cr-00440-KFM         Date Filed 08/03/20     Entry Number 1       Page 6 of 17




   photograph of the property at the TARGET LOCATION is provided in conjunction with this
   affidavit, and incorporated as "Attachment A."


7. Also to be searched are the electronic contents of any computers, removable media
   (including thumb drives, removable hard drives, compact discs, or any other device which
   can maintain digital/electronic data), digital video recorders or hard drives, wireless
   telephones, or other telecommunications devices located in the shed/storage unit on the
   property.

8. Based upon my training and experience as a narcotics agent, I know the following:


   a) Drug traffickers regularly obtain and utilize multiple locations (i.e. houses and
       apartments) so as to allow them to have more than one place to store contraband and/or
       conduct drug-related business.


   b) Drug traffickers frequently store controlled substances and drug paraphernalia for
       packaging, diluting, weighing and/or distributing controlled substances in, on, and around
       residence and/or business, and within vehicles and/or structures located on their property
       or its surrounding curtilage in an effort to avoid detection by law enforcement. This
       paraphernalia often includes but is not limited to: scales, plastic bags, diluting agents,
       etc.


   c) Drug traffickers frequently store currency, financial instruments, precious metals,
      jewelry, and other items of value, which are the proceeds of drug transactions inside, on,
       and around their residence and/or place of business.


   d) Drug traffickers frequently have in their possession, whether on their person, inside their
       vehicle, or in, on, or around their residence, firearms and other weapons. These firearms
       and weapons are commonly used by drug traffickers to protect their property, including,
       but not limited to: controlled substances; drug proceeds in the form of currency, jewelry
       and other real property; and other items of value whose existence may be considered
       illegal.


                                                5
6:20-cr-00440-KFM        Date Filed 08/03/20       Entry Number 1        Page 7 of 17




e) Drug traffickers frequently maintain in their residence and/or business, records of drug
   transactions, including notes, ledgers, receipts, computer files, photographs, video tapes,
   digital video recorders and associated hard drives memorializing footage generated by
   closed circuit or internet-based video camera systems, telephone records, calling cards,
   and correspondence which contain information on current and past associates, and may
   be used to identify co-conspirators who have not been identified or located.


f) Drug traffickers frequently maintain fictitious identification and other documents which
   are intended to conceal their identity and avoid detection by law enforcement, including
   fictitious driver licenses, passports, photo identification cards, and documents relating to
   fraudulently obtained vehicle titles, registrations, and insurance.


g) Drug traffickers frequently maintain in their residence currently and previously used
   wireless telephones and/or electronic communications devices, particularly those wireless
   telephones and/or electronic communications devices which require the telephone and/or
   electronic communications device to be purchased.         Drug traffickers frequently store
   digital and voice messages and phone numbers, belonging to drug purchasers, and other
   drug traffickers.


h) Drug traffickers regularly use computers in furtherance of drug trafficking and money
   laundering crimes, by maintaining illegal records and ledgers on the hard drives (or
   associated removable media) of said computers. Drug traffickers and money launders
   also regularly use computers to communicate with one another by way of e-mail, or other
   telecommunications devices using voice over internet protocol (VOIP), which work in
   conjunction with computers.


i) Drug traffickers and money launderers maintain books, records, receipts, notes, ledgers,
   currency and papers which are evidence of the commission of their narcotics and money
   laundering offenses. The records include tally or ledger sheets; sales and/or purchase
   invoices; bank, wire transfer and/or other financial institution records; federal and state




                                             6
    6:20-cr-00440-KFM          Date Filed 08/03/20   Entry Number 1       Page 8 of 17




       corporate, partnership, individual and/or other tax and informational returns filed or
       required to be filed.


                         FACTS SUPPORTING PROBABLE CAUSE


                               BACKGROUND INVESTIGATION


9. This investigation began in October of 2018 as a drug trafficking investigation in the upstate
   of South Carolina involving kilogram quantities of heroin, fentanyl, and powder cocaine.
   During the course of the investigation, agents learned that Roosevelt Hunt, Clarence
   Chandler, and others within this drug trafficking organization (DTO) were shipping large
   amounts of marijuana and THC related products from California to various residences
   throughout Greenville and Spartanburg, South Carolina. Through the US Postal Service
   agents identified several addresses where this DTO shipped controlled substances.


                    MAY 15, 2019 SURVEILLANCE OF DELUXE DETAILING


10. On May 15, 2019, agents sent an FBI confidential source to Deluxe Detailing at 1642
   Piedmont Highway, Piedmont, South Carolina to purchase controlled substances from Hunt.
   At approximately 2:30 pm, while conducting surveillance of Deluxe Detailing, agents
   observed a dark colored Ford F-150 pull in the parking lot. (This vehicle is registered to
   Ronald Warren Cook Jr., at 15 Thistlewood Way, Piedmont, South Carolina.) A white male
   exited the truck carrying a small package in his right hand. The package appeared to be
   wrapped in a white grocery bag. He handed the package to an unknown black male and they
   walked in the office area. Soon thereafter, the white male left (empty handed) in the Ford
   truck. Based on a picture provided by the South Carolina Department of Motor Vehicles, this
   white male resembled Ronald Cook.




                                               7
    6:20-cr-00440-KFM        Date Filed 08/03/20         Entry Number 1     Page 9 of 17




           MAY 29, 2019 PARCEL DELIVERY TO 840 GARRISON ROAD, PELZER,
                                         SOUTH CAROLINA


11. On May 29, 2019, US Postal Inspector (USPI) Mike Nicholson advised that three suspicious
    packages mailed from Allied Mechanical, 4107 Waring Road, San Diego, California were en
    route to 840 Garrison Road, Pelzer, SC. These packages were to be delivered the following
    day. USPI Nicholas pulled one box for inspection and let the other two be delivered.
12. On May 30, 2019, agents established surveillance in the area of 840 Garrison Road. At
    approximately 10:34 am, the postal carrier pulled behind 840 Garrison Road and left the
    packages on the back porch. At approximately 11:50 am, agents observed a Ford F-150 pull
    behind 840 Garrison Road. Within 3-4 minutes the Ford F-150 (Cook's truck) circled the
    residence and turned on Garrison Road.
13. On June 3, 2019, USPI Nicholas obtained a federal search warrant for the package he
    removed from service. Agents executed this search warrant on the same day and inside the
    package    agents   found    approximately       2   pounds   of   marijuana,   11     bags   of
    Tetrahydrocannabinol 1 ("THC") "edibles," and 37 THC vape cartridges.


         JUNE 14, 2019 TRASH PULL AT 1642 PIEDMONT HIGHWAY, PIEDMONT,
                                         SOUTH CAROLINA


14. On June 14, 2019, agents removed the trash from the trash bin at Deluxe Detailing. In the
    trash, agents found six large vacuum-sealed plastic bags with the ends cut off and one small
    vacuum-sealed bag with the end cut off, along with various other documents related to
    Clarence Chandler. All plastic bags contained the remnants of green plant-like material. 2




'Tetrahydrocannabinol is the principal psychoactive constituent of cannabis (marijuana).
2
  Based on the training and experience of agents, this green plant-like material appeared to be
marijuana. Agents also know that drug traffickers will transport marijuana in heat-sealed bags to
reduce the overall bulk and avoid exposure to law enforcement.


                                                 8
   6:20-cr-00440-KFM        Date Filed 08/03/20        Entry Number 1      Page 10 of 17




  JUNE 13, 2019 PARCEL DELIVERY TO 840 GARRISON ROAD, PELZER, SOUTH
                                         CAROLINA


15. On June 13, 2019, USPI Nicholas advised agents that a suspicious package was en route to
   840 Garrison Road, Piedmont, South Carolina. At approximately 9:58 pm, agents observed
   the US Postal Service carrier a package to the back of the residence.
16. At approximately 10:20 am, agents observed a Ford F-150 (Cook's truck) pull to the back of
   the residence. Agents then observed a white male get out of the truck and walk to the back
   door of the residence, and then return to the truck. The truck then pulled away from the
   residence in the direction of Sandy Springs Road.


                   SURVEILLANCE OF RONALD COOK ON JULY 12, 2019


17. On July 12, 2019, USPI Nicholas advised agents that suspicious packages were en route to
   840 Garrison Road.
18. At approximately 10:00 am, agents observed a US Postal Service carrier deliver three boxes
   to the back porch of this residence. At approximately 10:35 am, agents observed an unknown
   white male take the three packages inside the residence.
19. At approximately 10:39 am, agents observed a Ford F-150 (Cook's truck) pull behind the
   840 Garrison Road. Agents then observed Cook get out of the truck and go inside the
   residence. Soon thereafter, Cook left the residence carrying three boxes and got into his
   truck. Cook then left the property in the Ford F-150, turning toward Sandy Springs Road.
   Agents followed Cook from 840 Garrison Road to 15 Thistlewood Way, Piedmont, South
   Carolina, the residence listed on Cook's South Carolina driver's license.


 SEPTEMBER 5, 2019 ARREST OF COOK IN SPARTANBURG, SOUTH CAROLINA


20. On July 23, 2019, US Magistrate Judge Kevin F. McDonald signed a tracking warrant
   allowing agents to place a tracking device on Cook's Ford F-150.
21. On September 5, 2019, USPI Nicholas advised agents that a suspicious package was en route
   to 537 Alamo Street in Spartanburg, South Carolina. Agents monitoring the tracker on



                                                9
   6:20-cr-00440-KFM       Date Filed 08/03/20      Entry Number 1       Page 11 of 17




   Cook's truck noticed that around 3:30 pm Cook's truck arrived at 537 Alamo Street, and
   departed soon thereafter. Agents contacted Spartanburg County Sheriffs Deputy Dolman
   Ansler and asked him to attempt to stop Cook's truck as he returned to Greenville.
22. Around 3:47 pm, Deputy Collins stopped Cook's Ford F-150 for speeding and driving left of
   center on I-85 at S.C. 129. Deputy Collins noticed Cook was extremely nervous when he
   approached the truck. Corporal Amsler then arrived with his K-9. Cook advised deputies that
   the K-9 may alert to his vape, which contained THC oil. Corporal Amsler performed a free
   air sniff of the truck with his K9 and advised Deputy Collins that his K9 alerted to the
   presence of controlled substances.
23. A subsequent search of the vehicle revealed a FedEx box on the back seat with a sender
   address listing Allied Mechanical, 5920 Aspen Avenue, Minneapolis, MN. Inside this box
   deputies found three USPS boxes. Cook claimed the boxes contained computer parts which
   he picked up from a friend in Spartanburg. Further investigation revealed that each box
   contained two vacuum-sealed bags with a green leafy material resembling marijuana. In the
   center console, deputies found a Glock box which contained a Glock 23 .40 caliber handgun
   with two magazines, containing 23 rounds of ammunition. Deputies also found several THC
   related items in the center console. The Spartanburg County Sheriffs Office crime lab later
   confirmed that the green leafy material was marijuana.
24. Deputy Collins then handcuffed Cook and explained to him his right under Miranda. Cook
   stated that he understood his rights, but did not wish to answer any questions. Deputies then
   transported Cook to the Spartanburg County Jail for processing.


                              ARREST OF COOK ON JULY 28, 2020


25. At approximately 6:00 am on July 28, 2020 agents arrived at the home at the TARGET
   LOCATION to arrest Cook on a federal criminal complaint. Cook was wanted for violations
   of 21 USC§ 84l(a)(l) and 21 USC§ 846.
26. Agents arrived at the home and knocked and announced their presence. Shortly after agents
   knocked, Cook opened the door wearing only his underwear.
27. As agents were detaining Cook, Aaron Lindsay Brown who described herself as Cook's
   fiance walked out of the master bedroom.
   6:20-cr-00440-KFM        Date Filed 08/03/20     Entry Number 1       Page 12 of 17




28. While agents were taking Cook into custody, for officer safety purposes, they asked him if
   there were any guns in the house. Cook informed officers that there was a gun on the
   nightstand in the master bedroom.
29. Officers walked into the master bedroom and saw two pistols on the night stand in the
   bedroom. While they were in the bedroom, officers also saw a shotgun leaving against the
   wall and two THC vape cartridges on the nightstand. Officers also observed a bag of THC
   gummies in the master bedroom.
30. After Cook was taken off site for booking, Brown gave agents consent to search the
   premises. Brown told agents that she lived at the house with Cook and had access to the
   home and half of the storage building/shed on the property. She gave consent to search
   everything that she had access to on the property. She told agents that the storage unit/shed
   was divided into two and she had access to one side and only Cook had access to the other
   side via a combination lock.
31. While agents were conducting the consensual search of property, they found another larger
   bag of gummies in the master bathroom.
32. Agents then conducted a consensual search of Brown's half of the shed/storage building.
   While they were conducting that search, they smelled a strong odor of marijuana coming
   from Cook's side of the storage building.


                                   ITEMS TO BE SEIZED


Based upon the aforementioned facts, I believe there is probable cause to believe that the items
listed in Attachment B will be found in a search of the TARGET LOCATION. The items listed
constitute contraband, evidence and/or instruments of the aforementioned offenses.




33. Based on the aforementioned facts, I respectfully request that a search warrant be issued for
   the shed/storage building at TARGET LOCATION for the items listed in Attachment B to
   this affidavit.




                                               11
   6:20-cr-00440-KFM         Date Filed 08/03/20   Entry Number 1   Page 13 of 17




                                           s/ Justin K. Newsome
                                           JUSTIN K. NEWSOME
                                           SPECIAL AGENT
                                           FEDERAL BUREAU OF INVESTIGATION


SWORN TO ME VIA TELEPHONE OR
OTHER RELIABLE ELECTRONIC MEANS
AND SIGNED BY ME PURSUANT TO
FED. R. CRIM. P. 4.1 AND 4(d) OR 4l(d)(3),
AS APPLICABLE


This 2  i   day of    r~ ,
Greenville, South Carolina
                                       2020




KEVIN E. MCDO    D
UNITE STA TES MAGISTRATE JUDGE
DISTRICT OF SOUTH CAROLINA




                                              12
  6:20-cr-00440-KFM     Date Filed 08/03/20   Entry Number 1   Page 14 of 17




                              ATTACHMENT A

A detached shed/storage unit on the property of 15 Thistlewood Way, Piedmont,
South Carolina. As you are facing the home which is a single family house trailer,
the shed/storage unit to be searched is on the left side of the property.
 6:20-cr-00440-KFM            Date Filed 08/03/20        Entry Number 1         Page 15 of 17




                                        ATTACHMENT B



1. The following items to be seized constituting evidence of violations of 21 U .S.C. §§ 841,
    846, and 843 and 18 U.S.C. §§ 1956:


       a. Controlled substances possessed in violation of 21 U.S.C. §84l(a)(l);
       b. Firearms and other dangerous weapons;
       c. Financial profits, proceeds and instrumentalities of trafficking in narcotics and money
            laundering, including U.S. currency, virtual currencies including Bitcoins and other
            items of value;
       d. Paraphernalia for packaging, smuggling, processing, diluting, manufacturing,
            weighing, and distributing controlled substances, for example: hidden compartments,
            scales, blenders, funnels, sifters, grinders, glass panes, mirrors, razor blades, plastic
            bags, heat sealing devices, and dilutants or adulterants such as inositol, vitamin B 12,
            etc.;
       e. Books, records, receipts, notes, ledgers, and other documents relating to the
            manufacture, importation and distribution of controlled substances; money
            laundering, communications between members of the conspiracy, and evidence of the
            use of apparently legitimate businesses to disguise profits;
       f.   Personal books and papers reflecting names, addresses, telephone numbers, and other
            contact or identification data relating to the manufacture, importation and distribution
            of controlled substances, and money laundering;
       g. Financial records relating to controlled substances income and expenditures of money
            and wealth, to wit: money orders, wire transfer records, cashier's checks and receipts,
            account records, passbooks, tax records, safe deposit box keys and records,
            checkbooks, and check registers, as well as precious metals and gems such as gold,
            silver, diamonds, etc.;
       h. Items of personal property that tend to identify the person( s) in residence, occupancy,
            control, or ownership of the premises, including but not limited to canceled mail,
            deeds, leases, rental agreements, photographs, personal telephone books, diaries,
            utility and telephone bills, statements, identification documents, and keys;

                                                Page I
6:20-cr-00440-KFM          Date Filed 08/03/20         Entry Number 1         Page 16 of 17




    1.   Documents indicating travel in interstate and foreign commerce, to include airline
         tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel,
         motel, and car rental statements; correspondence with travel agencies and other travel
         related businesses; airline, rent a car, and hotel frequent flier or user cards and
         statements; passports and visas; telephone bills; photographs of foreign locations; and
         papers relating to domestic and international travel;
    j.   Clothing and accessory items matching the description of those being worn or used
         by suspects during surveillance operations or depicted on surveillance footage.
    k. Latent prints and identifying material from items located at the premises to be
         searched;
    I.   Any record, document, image, communication or other form of data relating to the
         aforementioned offenses, and any cellular telephone, computer, electronic storage or
         other electronic device capable of storing the same (the "electronic devices").;
    m. Any record, document, image, communication or other form of data which shows,
         either individually or in conjunction with other data, the owner, possessor or user of
         the electronic devices;
    n. Any record, document, image, communication or other form of data which shows,
         either individually or in conjunction with other data, the location of the possessor of
         the electronic devices;
    o. Any record, document, image, communication or other form of data that identifies,
         either individually or in conjunction with other data, the Internet or telephone service
         provided to the electronic devices or any account(s) associated with any
         communications application (i.e. email, text, chat, instant messaging, social media,
         file transfer, or similar applications) stored on or accessed using the electronic
         devices;
    p. Any record, document, image, communication or other form of data that, either
         individually or in conjunction with other data, identifies individuals who are in
         contact with the owner, possessor or user of the electronic devices;
    q. Any documents and data, including but not limited to stored global positioning
         system (GPS) location data, showing the location of the owner, possessor or user of
         the electronic devices; and


                                              Page 2
     6:20-cr-00440-KFM          Date Filed 08/03/20           Entry Number 1     Page 17 of 17




         r.   Any passwords, encryption keys, and other access devices that may be necessary to
              access the electronic devices.


2.    In searching for data capable of being read, stored or interpreted by the electronic devices,
       law enforcement personnel executing this search warrant may employ the following
       procedure:


         a. The electronic devices may be transported to an appropriate law enforcement
              laboratory for review. The electronic devices will be reviewed by appropriately
              trained personnel in order to extract and seize any data that falls within the list of
              items to be seized set forth herein.
         b. In searching the electronic devices, the examining personnel may examine all of the
              data contained in the electronic devices to view their precise contents and determine
              whether the data falls within the items to be seized as set forth herein. In addition, the
              examining personnel may search for and attempt to recover "deleted," "hidden" or
              encrypted data to determine whether the data falls within the list of items to be seized
              as set forth herein.
         c. The search of the electronic devices will be completed within a reasonable amount of
              time not to exceed sixty (60) days from the date of execution of the warrant If, after
              conducting such a search, the case agents determine that any electronic device
              contains any data falling within the list of items to be seized pursuant to this warrant,
              the government may retain the electronic device; otherwise, the government will
              return the electronic device to the party from which it was seized. If the government
              needs additional time to determine whether the data on the electronic devices falls
              within any of the items to be seized pursuant to this warrant, it may seek an extension
              of the time period from the Court within the original sixty (60) day period from the
              date of execution of the warrant.




                                                     Page 3
